Citation Nr: 0640125	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  04-20 149	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for epilepsy.

2.  Entitlement to service connection for heart disease, 
described as heart problems, claimed as secondary to 
epilepsy.  

3.  Entitlement to service connection for hypertension 
claimed as secondary to epilepsy.  

4.  Entitlement to service connection for ulcers, claimed as 
secondary to epilepsy.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1950 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating determination 
of the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for epilepsy 
is remanded to the RO via VA's Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


FININGS OF FACT

1.  Heart disease was first shown many years after service 
and there is no competent evidence that it might be related 
to service, a service connected disease or disability, or 
epilepsy.

2.  Hypertension was first shown many years after service and 
there is no competent evidence that it might be related to 
service, a service connected disease or disability, or 
epilepsy.

3.  Ulcers were first shown many years after service and 
there is no competent evidence that it might be related to 
service, a service connected disease or disability, or 
epilepsy.



CONCLUSIONS OF LAW

1.  Heart disease was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in such 
service, and is not caused or aggravated by a service 
connected disease or disability.  38 U.S.C.A. § 1110, 1112, 
1113 (West 2002 & Supp. 2006); 38 C.F.R. § 3.307, 3.309, 
3.310(a) (2006).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been incurred in such 
service, and is not caused or aggravated by a service 
connected disease or disability.  38 U.S.C.A. § 1110, 1112, 
1113; 38 C.F.R. § 3.307, 3.309, 3.310(a).

3.  Ulcers were not incurred in or aggravated by active 
service, may not be presumed to have been incurred in such 
service, and is not caused or aggravated by a service 
connected disease or disability.  38 U.S.C.A. § 1110, 1112, 
1113; 38 C.F.R. § 3.307, 3.309, 3.310(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.   
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for service-
connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and evidence presented 
with the claim and provide the claimant with notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with VCAA 
notice letters in May 2001 and April 2002.  These letters 
told him what evidence was needed o substantiate the claims, 
what evidence VA would undertake to obtain and what evidence 
he was responsible for obtaining.  The letters did not 
explicitly tell him to submit all relevant evidence in his 
possession, but they did tell him to report relevant evidence 
he wanted VA to obtain and that he could submit the evidence 
himself and that he could help with his claim by submitting 
the evidence VA needed.  He was thus put on notice to submit 
relevant evidence in his possession.

The veteran did not receive notice as to a disability rating 
or effective date for the disabilities on appeal.  Despite 
the inadequate notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The VCAA imposes duties on VA to assist claimants with the 
development of their claims by obtaining for them relevant 
evidence that is adequately identified and for which a 
release is submitted.  38 U.S.C.A. § 5103A(b), (c) (West 
2002).  In this case the RO obtained the veteran's service 
medical records and made multiple requests for records 
identified by the veteran (all from private providers) and 
for which he submitted releases.  He was then informed of 
what records were received.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In this case there is no competent evidence that the claimed 
disabilities are related to service.  The veteran has not 
reported a continuity of symptomatology, but has contended 
that the claimed disabilities are secondary to epilepsy, 
which he also claims is service connected.  There is, 
however, no competent evidence that heart disease, 
hypertension, or ulcers are related in any way to epilepsy.  
An examination is, accordingly, not warranted.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In this case, records from the Buffalo Medical Group document 
current impressions of coronary artery disease, and 
hypertension.  Current records do not show any findings of 
ulcers, although they do show findings of gastroesophageal 
reflux disease (GERD).

Arguably, the first element of service connection, a current 
disability, is satisfied.  There is no evidence of the 
claimed conditions in service.  The service medical records 
are negative for heart disease, elevated blood pressure 
readings, or gastrointestinal disease, and the veteran has 
not reported any symptoms of the claimed disabilities in 
service.  The second element for service connection is thus 
not demonstrated for purposes of direct service connection.  
The evidence is therefore against direct service connection 
for the claimed heart disease, hypertension or ulcers.

For chronic diseases such as organic heart disease, 
hypertension, and peptic ulcers; becoming manifest to a 
compensable degree within one year of service, service 
connection will be presumed.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

If a chronic disease is identified in service, the same 
disease identified at any later time, no matter how remote 
from service will be service connected.  As just noted, heart 
disease, hypertension, or ulcers were not identified in 
service or for many years after service.  There were no 
medical findings referable to any of these conditions until 
at least 1997, and the veteran has not claimed that they were 
present in service or for many years thereafter.  The 
evidence is, therefore, also against the grant of service 
connection for heart disease, hypertension or ulcers on a 
presumptive basis.

The veteran contends that heart disease, hypertension and 
ulcers developed as a result of epilepsy, which he also 
claims is service connected.  

Service connection is available for disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Compensation will 
be paid for disability that is the result of aggravation of a 
non service connected disease or disability by a service 
connected disease or disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  

VA recently amended 38 C.F.R. § 3.310, to conform the 
regulation to Allen v. Brown.

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The current paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity 
of a nonservice-connected disease or 
injury that is proximately due to or the 
result of a service-connected disease or 
injury, and not due to the natural 
progress of the nonservice-connected 
disease, will be service connected.  
However, VA will not concede that a 
nonservice-connected disease or injury 
was aggravated by a service-connected 
disease or injury unless the baseline 
level of severity of the nonservice-
connected disease or injury is 
established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any 
time between the onset of aggravation and 
the receipt of medical evidence 
establishing the current level of 
severity of the nonservice-connected 
disease or injury.  The rating activity 
will determine the baseline and current 
levels of severity under the Schedule for 
Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.

71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (to be codified at 38 
C.F.R. § 3.310).

Parenthetically, the Board notes that consideration of the 
amendments to 38 C.F.R. § 3.310 in the first instance is not 
prejudicial to the veteran.  Cf. Bernard v. Brown.  The 
amendments are intended to codify case law that was announced 
prior to the date of the veteran's claim.  Because the case 
law has been controlling throughout the veteran's claim, the 
RO adjudicated his claim under that case law, and hence in 
accordance with the regulatory amendments.

Assuming arguendo that epilepsy could be considered service 
connected, there is no competent evidence relating heart 
disease, hypertension or ulcers to such epilepsy.  The 
veteran, of course, contends that there is a relationship 
between the claimed conditions and epilepsy.  As a lay 
person, however, he is not competent to express an opinion as 
to medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

A secondary service connection claim requires medical 
evidence to connect the asserted secondary condition to the 
service-connected disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).  
Because there is no such evidence in this case, the claim for 
service connection on a secondary basis must be denied.

As just discussed the evidence is not so evenly balanced as 
to require application of the doctrine of reasonable doubt, 
and the claims for service connection for heart disease, 
hypertension and ulcers, is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).






							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for heart disease, described as heart 
problems, claimed as secondary to epilepsy, is denied.

Service connection for hypertension, claimed as secondary to 
epilepsy, is denied.

Service connection for ulcers, described as heart problems, 
claimed as secondary to epilepsy, is denied.


REMAND

The veteran was seen during service in April 1953 after what 
appeared to have been a seizure while sitting in a chair.  A 
diagnosis of grand mal seizure was rendered at that time.  
Subsequent examination, which included a six week hospital 
stay, revealed no findings of a seizure.  No further findings 
were reported for the remainder of the veteran's period of 
active service.  

In his May 2004 substantive appeal, the veteran reported 
having had seizure like sensations since his period of 
service.  

The evidence of epilepsy in service, the report of a 
continuity of symptomatology, and the current findings of a 
seizure disorder trigger VA's obligation to provide an 
examination.  He has not yet been afforded such an 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current seizure disorder.  All 
indicated tests and studies should be 
performed and all findings must be 
reported in detail.  The claims folder 
must be made available to the examiner.  
The examiner is requested to answer the 
following question:  Is it at least as 
likely as not (50 percent probability or 
greater) that any current seizure 
disorder, if found, is related to the 
veteran's period of service?  A rationale 
should be provided for this opinion.  

2.  After completion of the above, if any 
of the claims remain denied, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


